DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konopczynski “Intelligent-Well Technology Used for Oil Reservoir Inflow Control and Auto-Gaslift, Offshore India).
With respect to claims 1, 13, and 20: Konopczynski discloses a system for automatic in-situ gas lifting of fluid in a multilateral well (Fig. 2), the system comprising: 
a plurality of downhole sensors (Fig. 2 shows multiple “permanent downhole gauge”) arranged to periodically capture pressure data associated with the multilateral well (“The Panna Completions” paragraph 2); 
a processor (system that monitors and controls operations see “AutoGas Lift” paragraph 3 and “The Panna Completions” paragraph 2) operatively connected to the downhole sensors and configured to dynamically determine a pressure gradient value associated with the multilateral well based on the periodically captured pressure data (“The Panna Completions” paragraph 2; “Analysis” section numbered 4); and 
a first inflow control valve (Fig. 2 shows multiple “internal control valve”) operatively connected to the processor (“AutoGas Lift” paragraph 3 and “The Panna Completions” paragraph 2) and placed within a first lateral (main wellbore in Fig. 2) to: 
automatically control a flow of a gas from a downhole natural gas source (“AutoGas Lift” paragraph 1 and “Auto Gas Lift Performance Sensitivity Analysis” section numbers 1 and 2) into the multilateral well based on the dynamically determined pressure gradient (“Analysis”; Fig. 2; “AutoGas Lift” paragraph 3; “Abstract” paragraph 1), and 
cause a lift of the fluid received from a second lateral (offshoots of main wellbore in Fig. 2) within the well when the ICV is open (“The Panna Completions” paragraph 2; “Analysis”).
With respect to claims 3 and 15: Konopczynski further discloses a second ICV (Fig. 2 shows two 3 ½ in HVC ICV) disposed within the first lateral (Fig. 2), above a window (Fig. 2 shows windows between main wellbore and lateral wellbores) that connects the second lateral to the first lateral (Fig. 2), the second ICV controlling the flow from the second lateral (“The Panna Completions” paragraph 2), and wherein the plurality of downhole sensors are located upstream of the first ICV and the second ICV (Fig. 2).
With respect to claims 9 and 18: Konopczynski further discloses the system further comprises: an isolation packer (“external casing packer” and “swelling elastometer packer” in Fig. 2) that is placed within the first lateral (Fig. 2) and above the first ICV (Fig. 2) to cause the gas to flow through the first ICV based on eliminating behind-pipe flow through the first lateral (Fig. 2).
With respect to claim 10: Konopczynski further discloses the first ICV is included in an ICV completion system (Fig. 2 shows the ICV which is also the ICV completion system since it is a part of it), and wherein the system further comprises an isolation packer (“external casing packer” and “swelling elastometer packer” and “HF1 production packer” in Fig. 2) that is placed within the first lateral and above the ICV completion system (Fig. 2), the placing of the isolation packer eliminating behind pipe flow and causing the gas to flow through the ICV.
With respect to claim 11: Konopczynski further discloses the ICV completion system further includes at least one of: a pressure sensor that is operatively connected to the processor and is configured to measure a pressure of the gas within the ICV completion system (Fig. 2 shows multiple “permanent downhole gauge”; “The Panna Completions” paragraph 2), a temperature sensor that is operatively connected to the processor and is configured to measure a temperature of the gas within the ICV completion system (Fig. 2 shows multiple “permanent downhole gauge”; “The Panna Completions” paragraph 2), and a communication module that is operatively connected to the processor and is configured to receive communications from the processor and transmit communications to the processor.
With respect to claims 12 and 19: Konopczynski further discloses the processor is further configured to: generate an instruction for actuating the first ICV based on the dynamically determined pressure gradient (“AutoGas Lift” paragraph 3 and “The Panna Completions” paragraph 2; “Abstract”; “Analysis”); and transmit the instruction for actuating the first ICV (“AutoGas Lift” paragraph 3 and “The Panna Completions” paragraph 2; “Abstract”; “Analysis”), and wherein the system further comprises a surface panel (system that allows the monitoring to be observed; “AutoGas Lift paragraph 3; Abstract)) operatively connected to the processor and is configured to: receive the instruction for actuating the first ICV (“AutoGas Lift” paragraph 3 and “The Panna Completions” paragraph 2; “Abstract”; “Analysis”); and actuate the first ICV based on the instruction(“AutoGas Lift” paragraph 3 and “The Panna Completions” paragraph 2; “Abstract”; “Analysis”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Konopczynski alone.
With respect to claims 2 and 14: Konopczynski further discloses the plurality of downhole sensors includes two sensors (Fig. 2) located above a top mixing point during flowing condition (Fig. 2 shows gauges above both ICV) and wherein the pressure gradient value is dynamically determined based on a difference between a first pressure value, determined by a first sensor of the two sensors, and a second pressure value, determined by a second sensor of the two sensors (“Analysis”).
Konopczynski does not disclose the sensors are located at least 100 feet apart vertically. Examiner takes official notice that it is old and well known in the art to have sensors a set distance apart in order for the data at different locations in a wellbore to be monitored. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date, to contrive any number of desirable ranges/values for the distance the sensors are vertically apart limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konopczynski as applied to claim 1 above, and further in view of Dahl (US 2016/0145956).
With respect to claim 4: Konopczynski does not disclose the first ICV includes a close-ended ICV equipped with a bullnose, the close-ended ICV preventing uncontrolled gas production through the first lateral. Dahl teaches it is known in the art for an ICV (¶ [0031]) to include a close-ended ICV (508, 506) equipped with a bullnose (506), the close-ended ICV preventing uncontrolled gas production through the first lateral (304; ¶ [0031]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the bullnose and related structure of Dahl with the invention of Konopczynski since doing so would aid in controlling the flow of fluid (Dahl ¶ [0031]).


Claims 5-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Konopczynski as applied to claim 1 above, and further in view of Dahl and Broussard (US 2014/0251609).
With respect to claims 5 and 16: Konopczynski further discloses a second ICV (Fig. 2 shows two 3 ½ in HVC ICV) that is operatively connected to the processor (“AutoGas Lift” paragraph 3 and “The Panna Completions” paragraph 2) and is placed within the first lateral to control the flow from the second lateral (Fig. 2; “The Panna Completions” paragraph 2). Konopczynski does not disclose the first ICV is a close-ended ICV that isolates the downhole natural gas source, and the second ICV being a one-way ICV.
Dahl teaches it is known in the art for an ICV (¶ [0031]) to include a close-ended ICV (508, 506) that isolates downhole structures (Fig. 5; ¶ [0031]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the close-ended ICV and related structure of Dahl with the invention of Konopczynski since doing so would aid in controlling the flow of fluid (Dahl ¶ [0031]). The combination of Konopczynski and Dahl does not explicitly teach the second ICV being a one-way ICV.
Broussard teaches it is known in the art for an ICV to be a one-way valve (¶ [0079, 0084]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the one-way valve of Broussard with the invention of Konopczynski and Dahl since doing so would aid in controlling fluid flow so it could only flow in one direction (Broussard ¶ [0084]).
With respect to claim 6: The combination of Konopczynski, Dahl, and Broussard does not explicitly teach the one-way ICV is equipped with a flapper. Examiner takes official notice that it is old and well known in the art for a one-way valve to have a flapper. Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to substitute the flapper one-way valve known in the art for the one-way valve of Konopczynski, Dahl, and Broussard since doing so would perform the same predictable result of controlling fluid flow and only permitting flow in a single direction.
With respect to claim 7: Broussard from the combination of Konopczynski, Dahl, and Broussard further teaches the one-way ICV is equipped with a ball-seat (¶ [0084]).
With respect to claims 8 and 17: All aspects of the claimed invention are taught as discusses in the rejections of claims 3, 5, and 15-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672